Case 2:21-bk-14127-BB         Doc 16 Filed 05/27/21 Entered 05/27/21 16:54:18                 Desc
                               Main Document    Page 1 of 8


  1   Marc C. Forsythe – State Bar No. 153854
      Charity J. Manee – State Bar No. 286481
  2   GOE FORSYTHE & HODGES LLP
      18101 Von Karman Ave., Ste. 1200
  3   Irvine, California 92612
      mforsythe@goeforlaw.com
  4   cmanee@goeforlaw.com
  5   Telephone: (949) 798-2460
      Facsimile: (949) 955-9437
  6
      Proposed Attorneys for Debtor: Verano Recovery LLC
  7
  8
                              UNITED STATES BANKRUPTCY COURT
  9
                     CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES
 10
      In re.:                                            CASE NO: 2:21-bk-14127-BB
 11
      VERANO RECOVERY LLC,                               CHAPTER 11
 12   a California limited liability company,
                                                         MOTION TO EXTEND TIME TO FILE
 13                                                      LISTS, SCHEDULES, STATEMENTS
                                                         AND OTHER DOCUMENTS WITHOUT
 14                                                      HEARING; AND DECLARATION OF
                                                         MARC C. FORSYTHE IN SUPPORT
 15                                   Debtor.            THEREOF
 16                                                      [No hearing required. Local Bankruptcy
                                                         Rule 9013-1(p)]
 17
                TO THE HONORABLE SHERI BLUEBOND, UNITED STATES
 18
      BANKRUPTCY JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE,
 19
      AND ALL PARTIES IN INTEREST:
 20
                PLEASE TAKE NOTICE THAT: Verano Recovery LLC, a California limited
 21
      liability company, requests that the court grant its Motion to the Extend Time to File
 22
      Schedules, Statement of Financial Affairs and Other Required Documents (the
 23
      “Schedules”) required by the Code and/or the Notice of Commencement Deficiency dated
 24
      May 19, 2021 (the “Deficiency Notice”) [Docket No. 6] for two weeks to June 16, 2021
 25
      (the “Motion”) without hearing as provided in Local Bankruptcy Rule 9013-1(p).
 26
                This Motion is based upon the following legal and factual grounds:
 27
                1.     Prior to the filing of the bankruptcy, the City of Cathedral City (the “City”)
 28
      established a community facilities district and to levy a special tax in an amount not to

                                                   Page 1
Case 2:21-bk-14127-BB        Doc 16 Filed 05/27/21 Entered 05/27/21 16:54:18                Desc
                              Main Document    Page 2 of 8


  1   exceed $20,000,000 to pay to finance the construction of certain public infrastructure

  2   improvements on the Property, which was eventually authorized in February 2000. The

  3   special tax became delinquent. During 2017, the City filed a lawsuit in 2017, and the City

  4   obtained a judgment against the Debtor and Debtor’s lender on August 31, 2018 in the

  5   amount of $2,073,719.12.

  6          2.      The City scheduled a sheriff’s sale of a portion of the Property for May 20,

  7   2021. As a result of the City’s action the Debtor filed its emergency voluntary petition

  8   under Chapter 11 on May 19, 2021.

  9          3.      Pursuant to Rule 1007 of the Federal Rules of Bankruptcy Procedure, the

 10   Debtor must file its Schedules, Statement of Financial Affairs and other required

 11   documents listed within the Deficiency Notice within 14 days of the filing of the Petition,

 12   or no later than June 2, 2021.

 13          4.      For the past two weeks, the Debtor has been diligently gathering the

 14   information required to complete the Schedules. Debtor has submitted the 7-day package

 15   to the United States Trustee and filed the employment application for its general counsel.

 16          5.      Debtor has been unable to gather all the necessary documentation within the

 17   14 days provided by the Code, but Debtor should be able to gather all the necessary

 18   documentation to file accurate paperwork within the next 2 weeks.

 19          6.      Debtor has not been able to prepare complete and accurate Schedules within

 20   the time prescribed. Accordingly based upon the above, Debtor requests an additional 2

 21   weeks, through and including June 16, 2021, to file its Schedules.

 22          7.      Debtor is very aware of the importance of the Schedules and other

 23   documents and the fact that the Schedules must be complete and accurate. Unfortunately,

 24   for the reasons set forth above, preparation of complete and accurate Schedules within the

 25   required time period has not been possible. Debtor believes that complete and accurate

 26   Schedules can be filed on or before June 16, 2021.

 27          See Declaration of Marc C. Forsythe, ¶ 1- 8, attached hereto and incorporated

 28   herein by this reference.


                                               Page 2
Case 2:21-bk-14127-BB        Doc 16 Filed 05/27/21 Entered 05/27/21 16:54:18               Desc
                              Main Document    Page 3 of 8


  1          WHEREFORE, based upon the foregoing, Debtor respectfully requests that the

  2   Court enter its Order extending the time for filing of Debtor’s Schedules to and including ,

  3   June 16, 2021, to file its Schedules and other deficiency documents.

  4
  5                                                  GOE FORSYTHE & HODGES LLP

  6
  7    Dated: May 27, 2021                           By: /s/ Marc C. Forsythe
                                                         Marc C. Forsythe,
  8                                                      Proposed attorneys for
                                                         Verano Recovery LLC
  9
 10
 11
 12
 13
 14

 15
 16
 17
 18
 19
 20

 21
 22
 23
 24
 25
 26

 27
 28


                                               Page 3
Case 2:21-bk-14127-BB        Doc 16 Filed 05/27/21 Entered 05/27/21 16:54:18                  Desc
                              Main Document    Page 4 of 8


  1                             DECLARATION OF MARC C. FORSYTHE
  2   I, Marc C. Forsythe, declare as follows:
  3           1.     I am an attorney licensed and admitted to practice before all courts of the
  4   State of California and before this United States Bankruptcy Court. I am a partner in the
  5   law firm of Goe Forsythe & Hodges LLP, attorneys for Verano Recovery LLC, a
  6   California limited liability company (the “Debtor”). I have personal knowledge of the
  7   facts set forth in this Declaration and, if called as a witness, I could and would testify
  8   competently thereto.
  9           2.     Prior to the filing of the bankruptcy, the City of Cathedral City (the “City”)
 10   established a community facilities district and to levy a special tax in an amount not to

 11   exceed $20,000,000 to pay to finance the construction of certain public infrastructure
 12   improvements on the Property, which was eventually authorized in February 2000. The
 13   special tax became delinquent. During 2017, the City filed a lawsuit in 2017, and the City
 14   obtained a judgment against the Debtor and Debtor’s lender on August 31, 2018 in the
 15   amount of $2,073,719.12.
 16           3.     The City scheduled a sheriff’s sale of a portion of the Property for May 20,

 17   2021. As a result of the City’s action the Debtor filed its emergency voluntary petition
 18   under Chapter 11 on May 19, 2021.
 19           4.     Pursuant to Rule 1007 of the Federal Rules of Bankruptcy Procedure, the
 20   Debtor must file its Lists, Summary of Schedules, Schedules A/B, D, E/F, H, Declarations
 21   Statements and other required documents listed within the Deficiency Notice [Docket No.
 22   6] (the “Schedules”) within 14 days of the filing of the Petition, or no later than June 2,

 23   2021.
 24           5.     For the past two weeks, the Debtor has been diligently gathering the
 25   information required to complete the Schedules and related documents. Debtor has
 26   submitted the 7-day package to the United States Trustee and filed the employment
 27   application for its general counsel.
 28


                                                  Page 4
Case 2:21-bk-14127-BB         Doc 16 Filed 05/27/21 Entered 05/27/21 16:54:18               Desc
                               Main Document    Page 5 of 8


  1          6.        Debtor has been unable to gather all the necessary documentation within the

  2   14 days provided by the Code, but Debtor should be able to gather all the necessary

  3   documentation to file accurate paperwork within the next 2 weeks.

  4          7.        Debtor has not been able to prepare complete and accurate Schedules within

  5   the time prescribed. Accordingly based upon the above, Debtor requests an additional

  6   three weeks, to and including June 16, 2021, to file its Schedules and other deficiency

  7   documents.

  8          8.        Debtor is very aware of the importance of the Schedules and other

  9   documents and the fact that the Schedules and all related documents must be complete and

 10   accurate. Unfortunately, for the reasons set forth above, preparation of complete and

 11   accurate Schedules and other documents within the required time period has not been

 12   possible. Debtor believes that complete and accurate Schedules can be filed on or before

 13   June 16, 2021.

 14          I declare under penalty of perjury under the laws of the United States of America that

 15   the foregoing is true and correct. This Declaration was executed on this 27th day of May

 16   2021 at Irvine, California.

 17
 18    Dated: May 27, 2021                           By:     /s/ Marc C. Forsythe
                                                           Marc C. Forsythe, declarant
 19
 20

 21
 22
 23
 24
 25
 26

 27
 28


                                                Page 5
         Case 2:21-bk-14127-BB                  Doc 16 Filed 05/27/21 Entered 05/27/21 16:54:18                                     Desc
                                                 Main Document    Page 6 of 8



                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
18101 Von Karman Avenue, Suite 1200, Irvine, California 92612.

A true and correct copy of the foregoing document entitled (specify): MOTION TO EXTEND TIME TO FILE LISTS,
SCHEDULES, STATEMENTS AND OTHER DOCUMENTS WITHOUT HEARING; AND DECLARATION OF MARC C.
FORSYTHE IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
5/27/2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                         Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 5/27/2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.




                                                                                         Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 5/27/2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                         Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  May 27, 2021                   Arthur E. Johnston                                           /s/ Arthur E. Johnston
  Date                         Printed Name                                                   Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
August 2010                                                                                      F 9013-3.1.PROOF.SERVICE
            Case 2:21-bk-14127-BB    Doc 16 Filed 05/27/21 Entered 05/27/21 16:54:18                      Desc
                                      Main Document    Page 7 of 8



   In re.                                    Case No
                                                                          Chapter 11 Case



   1.       TO BE SERVED BY THE COURT VIA NOTICEOF ELECTRONIC FILING (NEF):

        •   Eryk R Escobar eryk.r.escobar@usdoj.gov
        •   Marc C Forsythe kmurphy@goeforlaw.com,
            mforsythe@goeforlaw.com;goeforecf@gmail.com
        •   Martin Kosla mkosla@bwslaw.com, mfrost@bwslaw.com
        •   Timothy J Silverman tsilverman@scheerlawgroup.com,
            tsilverman1@ecf.courtdrive.com
        •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov


   2.       SERVED BY UNITED STATES MAIL:



                                     Debtor
                                                                                    United States Trustee
                                     Verano Recovery LLC
In re Verano Recovery LLC                                                           United States Trustee
                                     690 East Green Street
USBC Case No. 2:21-bk-14127-BB                                                      915 Wilshire Blvd, Suite 1850
                                     Suite 200
                                                                                    Los Angeles, CA 90017-3560
                                     Pasadena, CA 91101



                                                   CREDITORS




Aguilar Consulting Inc.              Aguilar Consulting Inc.
                                                                                    Cathedral City Lock & Safe
2155 Chicago Avenue                  2155 Chicago Avenue
                                                                                    P.O. Box 10325
Suite 304                            Suite 304
                                                                                    Palm Desert, CA 92255-032
Riverside, CA 92507-2209             Riverside, CA 92507-2209


                                     City of Cathedral City, California
City of Cathedral City, California                                                  Cline Carroll & Bartell LLP
                                     Code Enforcement
68700 Avenida Lalo Guerrero                                                         9190 Irvine Center Drive
                                     68700 Avenida Lalo Guerrero
Cathedral City, CA 92234-1208                                                       Irvine, CA 92618-4659
                                     Cathedral City, CA 92234-1208


                                     Development Planning & Financing Gr            Employment Development Department
Corbett, Steelman & Spector, APC
                                     27127 Calle Arroyo                             Bankruptcy Group MIC 92E
18200 Von Karman Avenue
                                     Suite 1910                                     PO Box 826880
Suite 825|Irvine, CA 92612-7148
                                     San Juan Capistrano, CA 92675-2765             Sacramento, CA 94280-0001
           Case 2:21-bk-14127-BB   Doc 16 Filed 05/27/21 Entered 05/27/21 16:54:18          Desc
                                    Main Document    Page 8 of 8



Eric S. Vail, City Attorney        Franchise Tax Board Bankruptcy       Inland Communities Corp
Martin Kosla                       Section MS: A-30                     690 E Green Street
1600 Iowa Ave., Suite 250          P.O. Box 2952                        Suite 200
Riverside, CA 92507-7426           Sacramento, CA 95812-2952            Pasadena, CA 91101-2197


                                                                        Los Angeles County Treasurer And Tax
Internal Revenue Service           Kookie-Nana Partnership, LTD         Collector
P.O. Box 7346                      7536 Lolina Lane                     Attn Bankruptcy Unit
Philadelphia, PA 19101-7346        Los Angeles, CA 90046-1237           PO Box 54110
                                                                        Los Angeles CA 90054-0110


                                   Rio Vista Village Community Assoc    Riverside County Tax Collector
MTY Consulting Inc.
                                   42635 Melanie Place                  4080 Lemon Street 4th Floor
7268 Miracle Mile
                                   Suite 103                            PO Box 12005
Riverside, CA 92506-7599
                                   Palm Desert, CA 92211-9113           Riverside, CA 92502-2205


Robott Land High Yield 1, LLC      State Board of Equalization          U.S. Small Business Administration
350 S. Reeves Drive                Account Information Group, MIC: 29   Office of General Counsel
Suite 101                          P.O. Box 942879                      312 North Spring Street, 5th Floor
Beverly Hills, CA 90212-4547       Sacramento, CA 94279-0029            Los Angeles, CA 90012-2678



Valley Lock & Safe
68-100 Ramon Rd., C-11
Cathedral City, CA 92234-3390
